Citation Nr: 1031154	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  06-14 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for glaucoma.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active military service from June 1956 to August 
1979. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the Department 
of Veterans Affairs (VA), Regional Office (RO), in Houston, 
Texas. 

In May 2010, a Travel Board hearing was held before the 
undersigned Acting Veterans Law Judge.  The transcript of that 
hearing is of record.  


FINDING OF FACT

The Veteran has a current medical diagnosis of glaucoma which has 
been linked by competent evidence to his period of active 
service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for glaucoma 
have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.  However, given the 
results favorable to the Veteran, further development under the 
VCAA or other law would not result in a more favorable outcome or 
be of assistance to this inquiry.

In the decision below, the Board grants the claim of service 
connection for glaucoma.  The RO will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Service connection

The Veteran seeks service connection for glaucoma, which he 
attributes to his period of active service.  He reports that he 
has been receiving treatment for glaucoma since he was discharged 
from service.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2009).

In order to prevail on the issue of service connection for any 
particular disability, there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303 (2009).

In addition, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have the 
same probative value.

Service treatment records show no complaints of, treatment for, 
or a diagnosis of glaucoma.  

Post-service medical records show that the Veteran was diagnosed 
with and treated for glaucoma.  A January 2004 Agent Orange 
registry examination report shows a diagnosis of glaucoma.  

The Veteran reported that he sought treatment from the VA Medical 
Center in Houston from 1979 to January 2004.  A search for VA 
treatment records yielded no findings of records.

In a statement dated in June 2005, the Veteran reported that he 
was diagnosed with glaucoma in September 1979, the same month he 
retired from active service.  The Veteran also submitted copies 
of prescription bottles for eye drops dated in 1988.

In February 2007, the Veteran was accorded a VA eye examination.  
During the examination the Veteran reported that he was first 
diagnosed with glaucoma in October 1979.  The diagnosis was 
primary open angle glaucoma.  The examiner noted that the 
Veteran's last visual field test showed field loss consistent 
with open angle glaucoma of long standing.  Based on the evidence 
in the claims file, the examiner opined that it was most likely 
that the Veteran's glaucoma, which was first diagnosed in 1979 
and treated over the years by private physicians, was related to 
his condition at the time of his active service.  He also noted 
that the Veteran's medical records dating from 1979 were not 
available at the time.

In August 2009 the Veteran was accorded another VA eye 
examination.  The diagnosis was primary angle open glaucoma.  No 
opinion as to etiology was provided.

During his May 2010 Board hearing, the Veteran testified that he 
was diagnosed with glaucoma in 1979 after submitting to a field 
of vision test.  

Having carefully considered the claim in light of the record and 
the applicable law, the Board finds that the evidence shows that 
the Veteran has manifested glaucoma that was first diagnosed 
during his period of active service, and that, thereafter, he 
experienced a continuity of related symptoms.  This is 
demonstrated by the February 2007 VA examination report and the 
Veteran's statements and testimony.  In this regard, lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  In this case, the Board finds that the lay evidence 
of record sufficiently describes the onset and chronicity of 
glaucoma is credible, and is supported by the later diagnosis.  
Id.

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
due consideration to both pertinent medical and lay evidence in 
evaluating a claim to disability or death benefits.  See Davidson 
v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) has 
explicitly rejected the view that competent medical evidence is 
required when the determinative issue involves either medical 
etiology or a medical diagnosis.  Id.; see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir.2006) ("[T]he Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence.").

Thus, the Board finds competent and credible the Veteran's 
history of glaucoma since service because the findings of the 
February 2007 VA examiner corroborate the Veteran's account of a 
continuity of symptoms since service.  Further, the medical 
evidence shows that the Veteran has been diagnosed as having 
glaucoma.  In light of foregoing, and the Federal Circuit's 
recent decision in Davidson, the Board finds that service 
connection is warranted for glaucoma.

The evidence of record reveals a current diagnosis of glaucoma, 
which the medical evidence of record links to the Veteran's 
service.  Although the Veteran's VA medical records are 
unavailable, there is credible supporting evidence that the 
Veteran has had glaucoma since retiring from service.  
Accordingly, the evidence supports a grant of service connection 
for glaucoma.   


ORDER

Service connection for glaucoma is granted.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


